NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3081-15T2


CITIZENS UNITED RECIPROCAL
EXCHANGE,

        Plaintiff-Appellant,

v.

CENTER FOR ADVANCED PAIN
MANAGEMENT, a/s/o MARTHA
ALARCON,

     Defendant-Respondent.
___________________________

              Submitted September 14, 2017 – Decided September 20, 2017

              Before Judges Simonelli, Haas and Rothstadt.

              On appeal from the Superior Court of New
              Jersey, Law Division, Middlesex County, Docket
              No. L-4560-15.

              Eric S. Poe, attorney for appellant.

              Massood   Law  Group,   LLC,  attorneys   for
              respondent (Joseph Massood, of counsel and on
              the brief).

PER CURIAM

        We have been advised prior to argument that this matter has

been amicably adjusted and the parties have stipulated to the
dismissal of this appeal.   Accordingly, the appeal is dismissed

with prejudice and without costs.




                               2                         A-3081-15T2